COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 MILLER WEISBROD, L.L.P.,                       §
 LAWRENCE LASSITER,                                              No. 08-12-00278-CV
 INDIVIDUALLY, AND LES                          §
 WEISBROD, INDIVIDUALLY,                                           Appeal from the
                                                §
                   Appellants,                               County Court at Law Number 5
                                                §
 v.                                                            of El Paso County, Texas
                                                §
                                                                   (TC# 2011-982)
 JORGE F. LLAMAS-SOFORO, M.D.,                  §
 INDIVIDUALLY, AND JORGE F.
 LLAMAS-SOFORO, M.D., P.A.,                     §

                   Appellees.                   §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.     We therefore affirm the judgment of the court below.        We further order that

Appellees recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 25TH DAY OF NOVEMBER, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rivera, J., Rodriguez, J., and Larsen, Senior Judge
Rivera, J. Not Participating
Larsen, Senior Judge (Sitting by assignment)